                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 HARRISON COMPANY LLC,                           §
                                                 §
                Plaintiff,                       §
                                                 §
 v.                                              § CIVIL ACTION NO. 3:19-CV-1057-B
                                                 §
 A-Z WHOLESALERS INC. and                        §
 BARKAT G. ALI,                                  §
                                                 §
                Defendants.                      §


             PLAINTIFF’S DESIGNATION OF ATTORNEYS’ FEE EXPERTS


         Plaintiff, Harrison Company, LLC, may use the following witnesses to present evidence

under Federal Rules of Evidence 702, 703, or 705 and/or in support of a post-judgment motion

under Federal Rule of Civil Procedure 54(d):

      1. David L. Swanson
         Locke Lord LLP
         2200 Ross Avenue, Suite 2800
         Dallas, Texas 75201
         T: (214) 740-8000

      2. Joseph A. Unis, Jr.
         Locke Lord LLP
         2200 Ross Avenue, Suite 2800
         Dallas, Texas 75201
         T: (214) 740-8000

         Mr. Swanson and/or Mr. Unis will opine on the reasonableness and necessity of the

attorneys’ fees and expenses incurred by Plaintiffs in connection with this litigation. Mr. Swanson

and Mr. Unis will base their opinions on their education, training, and experience as lawyers; their

work on this case; and, their review of the time and expense records of Plaintiff’s attorneys, in

consideration of the following factors: (a) the time and labor required; (b) the skill required to



                                                 1
perform the services properly; (c) the likelihood that representing the client would preclude other

employment; (d) the amount involved and the results obtained; (e) the experience, reputation and

ability of the attorneys; (f) the type of fee arrangement involved; (g) awards in similar cases; and,

(h) experience in handling the same or similar cases. The precise nature of Mr. Swanson and Mr.

Unis’s opinions is not yet known because the case is still ongoing and because all of the documents

and testimony Mr. Swanson and Mr. Unis need to formulate their opinions have not been provided

to date. Mr. Swanson and/or Mr. Unis may also opine on the reasonableness and necessity of any

request for attorneys’ fees made by the Defendants, based on the same or similar information and

factors listed above.

       By designating Mr. Swanson and Mr. Unis as witnesses on attorneys’ fees, Plaintiff is not

waiving its right to designate additional expert witnesses on issues on which they do not bear the

burden of proof. See Scheduling Order, ECF No. 9.

                                                      Respectfully submitted,

                                                      /s/ David L. Swanson

                                                      David L. Swanson
                                                       State Bar No. 19554525
                                                       dswanson@lockelord.com
                                                      Joseph A. Unis, Jr.
                                                       State Bar No. 24075625
                                                       junis@lockelord.com
                                                      Anna K. Finger
                                                       State Bar No. 24105860
                                                       anna.k.finger@lockelord.com
                                                      LOCKE LORD LLP
                                                      2200 Ross Avenue, Suite 2800
                                                      Dallas, Texas 75201-6776
                                                      T: 214-740-8000
                                                      F: 214-740-8800

                                                      ATTORNEYS FOR PLAINTIFF
                                                      HARRISON COMPANY, L.L.C.




                                                 2
                              CERTIFICATE OF SERVICE

      I certify that on November 21, 2019, I served this document on all counsel of record via
the ECF system and/or email.

                                                  /s/ Anna K. Finger_____________________




                                              3
